Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Response to Amendment
Applicant's amendments, filed February 3, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed February 3, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 6, and 15 are amended. Claims 5, 7-8, 10-11, and 20 are cancelled. Claim 21 is newly added.
	Claims 1-4, 6, 9, 12-19, and 21 are pending.
Claim Rejections - 35 USC § 112
The amendments to Claim 6 addressing 35 U.S.C. 112(d) issues are respectfully acknowledged, and the corresponding rejection of Claim 6 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 12-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (U.S. Patent Application 20130207911 A1, hereinafter “Barton”).

Regarding Claim 1 (Currently Amended), Wang teaches a touch substrate (par 0042 Fig 1 combination of substrate 110 and touch sensor micropattern 120, par 0043), comprising a base substrate (par 0042 Fig 1 substrate 110) and a touch sensor on the base substrate (par 0043 Fig 1 touch sensor micropattern 120), 
the touch sensor comprising a plurality of hollow parts arranged radially (par 0080, see annotated Fig 15D below, hollow portions as shown arranged radially; par 0082 this touch structure may be located in the BM and/or AA areas),
wherein each of the hollow parts comprises at least one first sub hollow part and at least one second sub hollow part (see annotated Fig 15D first sub hollow parts and second sub hollow parts), 
each of the at least one first sub hollow part has a first elongated shape extending along a first direction (see annotated Fig 15D each first hollow part has a first elongated shape extending along a first direction), 
each of the at least one second sub hollow part has a second elongated shape extending along a second direction (see annotated Fig 15D each second hollow part has a second elongated shape extending along a second direction), 
an included angle between the first direction and the second direction is larger than 90 degrees and smaller than 180 degrees (annotated Fig 15D shows such),
the at least one first sub hollow part and the at least one second sub hollow part are communicated with each other (annotated Fig 15D shows such).


Regarding Claim 2 (Original), Wang teaches the touch substrate according to claim 1, wherein the plurality of hollow parts arranged radially is located at a position close to an edge of the base substrate (par 0080 Fig 16 electrode pattern of Fig 15D may be disposed on the decoration layer Fig 16 BM, a position close to an edge of the base substrate 410).

Regarding Claim 3 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein the base substrate comprises at least one corner, and the at least one corner is provided with the plurality of hollow parts arranged radially (par 0080 Figs 16,17 electrode pattern of Fig 15D may be disposed on the decoration layer Fig 16 BM, a position close to edges and corners of the base substrate 410).

Regarding Claim 4 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, adjacent two of the plurality of hollow parts are gradually converged (the pattern as noted in annotated Fig 15D, present in a right edge of the substrate; in a direction from a position close to the right edge of the base substrate to a position far away from the right edge of the base substrate, adjacent two of the plurality of hollow parts are gradually converged, as seen in annotated Fig 15D above).

Regarding Claim 6 (Currently Amended), Wang teaches the touch substrate according to claim 1, wherein a shape of a side edge of the touch sensor comprises a fold line shape (the electrode pattern taught in par 0080 and Fig 15D would reasonably be construed to comprise a folded-line electrode edge shape, as seen in annotated Fig 15D above).

Regarding Claim 9 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein 
a portion of the touch sensor located between adjacent ones of the plurality of hollow parts is a sub-sensor part (see annotated Fig 15D above, par 0080), 
sub-sensor parts are electrically connected with each other (see annotated Fig 15D above, par 0080, sub-sensor parts are electrically connected around the rest of the electrode), and 
in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, two side edges of the sub-sensor part are gradually converged (see annotated Fig 15D above, in a direction from a position close to the edge of the substrate to a position far away from the edge of the substrate, the indicated two side edges of the sub-sensor parts are gradually converged).

Regarding Claim 12 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein 
the touch sensor and the plurality of hollow parts are formed from a same touch film layer, the touch sensor is a reserved portion of the touch film layer, and the plurality of hollow parts is a removed portion of the touch film layer (par 0082 Fig 16 the two portions of a touch sensor are formed of a same layer 420, and hollows are removed areas of the layer, see Fig 15D version below which may be applied in all other claims as well).

    PNG
    media_image1.png
    379
    267
    media_image1.png
    Greyscale


Regarding Claim 13 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein the plurality of hollow parts arranged radially has an axisymmetric structure (see annotated Fig 15D above, the plurality of hollow parts arranged radially has an axisymmetric structure about at least a horizontal axis).

Regarding Claim 14 (Previously Presented), Wang teaches the touch substrate according to claim 1, wherein 
the touch sensor (par 0080 each sensor pattern as in annotated Fig 15D above may be formed as a matrix with the touch sensor of annotated Fig 15D above being the cadence basis for the matrix) comprises a first touch sensor (par 0080, a first instance of the pattern of Fig 15D above) and a second touch sensor (par 0080, a second instance of the pattern of Fig 15D above), 
a plurality of hollow parts arranged radially in the first touch sensor and a plurality of hollow parts arranged radially in the second touch sensor have an axisymmetric structure (see annotated Fig 15D above), the plurality of hollow parts arranged radially has an axisymmetric structure (in each of the first and second touch sensors as described above the hollows form an axisymmetric structure).

Claim 15 (Currently Amended) presents the limitations of Claim 1 in a different claim category, and therefore Claim 15 is rejected with a rationale similar to Claim 1, mutatis mutandis.

Claim 16 (Original) presents the limitations of Claim 2 in a different claim category, and therefore Claim 16 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 17 (Previously Presented) presents the limitations of Claim 12 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 12, mutatis mutandis.

Regarding Claim 18 (Previously Presented), Wang teaches a touch display device, comprising the touch substrate according to claim 1 (par 0097).

Regarding Claim 19 (Currently Amended), Wang teaches the touch substrate according to claim 1, wherein the included angle between the first direction and the second direction is larger than 110 degrees and smaller than 180 degrees (annotated Fig 15D below shows such).  

Regarding Claim 21 (New), Wang teaches the touch substrate according to claim 1, wherein an orthographic projection of each of the at least one first sub hollow part on the base substrate comprises a first edge and a second edge both extending along the first direction, and a length of the first edge and a length of the second edge are both larger than a distance between the first edge and the second edge (annotated Fig 15D below, which may be applied in all other claims as well, shows such), 
an orthographic projection of each of the at least one second sub hollow part on the base substrate comprises a third edge and a fourth edge both extending along the second direction, and a length of the third edge and a length of the fourth edge are both larger than a distance between the third edge and the fourth edge (annotated Fig 15D below, which may be applied in all other claims as well, shows such).

    PNG
    media_image1.png
    379
    267
    media_image1.png
    Greyscale


 
Response to Arguments
7.	Applicant's arguments filed February 3, 2022 with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624